                     Case 18-00039       Doc 92     Filed 03/19/19     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                          )
                                                )
NAHID AHMADPOUR                                 )
                                                )
                                                )       Chapter 7
                                                )       Case No. 18-11248
                                                )

NATIONWIDE REGISTRY                             )
                                                )
         Plaintiff                              )
                                                )
v.                                              )       Adversary No. 18-00039
                                                )
NAHID AHMADPOUR                                 )
                                                )
         Defendant                              )


               RESPONSE TO MOTION TO EXCLUDE AND FOR DEFAULT

         Nationwide Registry & Security Ltd. ("NRS"), by counsel, submits the following in response

to the Motion to Exclude and for Default filed by the Defendant, Nahid Ahmadpour ("Ahmadpour").

         Defendant once again is engaging upon a course of misstatement and unfounded accusations.

         Defendant first attempts to assert that Plaintiff had some duty to turn over a "file related to

the amount allegedly owed by Defendant." There was never any such document request, and thus

there is no basis for the claim in the first instance. The relevant request, No. 1, is as follows:

         REQUEST NO. 1. A complete accounting of the alleged amount owed to
         you including payment(s) history.

In response, Plaintiff provided a complete accounting of what is owed. There is not now, nor has

there ever been, any good faith dispute regarding the amounts paid to NRS . As Defendant and

her counsel well know, and what counsel has stated from the inception: All amounts collected on

the subject judgment have been obtained by and through Plaintiff's counsel.

                                                    1
                   Case 18-00039       Doc 92     Filed 03/19/19     Page 2 of 5



       Secondly, Defendant grossly misstates the testimony given by Mr. Ehrlich. Mr. Ehrlich did

not say that he had a file related to the amount owed, what he stated is he has a file "which would

have all of that stuff on there. It would be, probably, you know, on the cover of the fi le." Without

in any way conceding that such information was ever requested by Defendant-it clearly was not-the

cover of the NRS file does NOT have any information regarding payments made by Defendant.

While counsel does not have any expectation that production of a document which Defendant never

requested and which is not relevant to these proceedings will end the issue, nevertheless, copies of

the covers for the files ofNRS related to this matter are attached hereto as Exhibits A and B. There

is no information whatsoever on those covers regarding payments. 1

       At the risk of opening up an avenue for even more accusations, Plaintiff further states that

any communications in the file regarding payment are between NRS and its counsel, such

communications being clearly and unequivocally attorney-client privileged. This is consistent with

the situation as noted above, all amounts collected have been obtained by and through Plaintiff's

counsel.

       Defendant cites no legal basis whatsoever for the extraordinary relief that she requests. The

reason is that there is no such basis. Defendant, who stands convicted of the crime of writing bad

checks, the very checks out of which this debt arose, continues to make a mockery out of these

judicial proceedings.

       Plaintiff incurred 1.0 hour of legal time in responding to the subject Motion. Counsel bills

at the rate of $3 75/hour. Accordingly, Plaintiff requests that Defendant be required to reimburse

Plaintiff the sum of $375.



       1
         In paragraph 4 of her Motion, Defendant infers that there is testimony on page 86 of the
transcript in which NRS "confirms" that it has a file related to the "accountings." This is another
inaccurate statement; page 86 is nothing more than defense counsel restating his position in the
matter.

                                                  2
                   Case 18-00039       Doc 92     Filed 03/19/19      Page 3 of 5



       WHEREFORE, Nationwide Registry & Security Ltd., prays that the Motion to Exclude and

for Default be dismissed; that it be awarded its attorney's fees and costs incurred in responding to

the same; and for such other and further relief as to this Court seems just and proper.

                                                      Nationwide Registry & Security Ltd.
                                                      By Counsel

By /s/ Robert L. Vaughn, Jr., pro hac vice
Robert L. Vaughn, Jr. , Va Bar No. 10633
Fitzgerald Lewis, Md. Bar No. 16912
11490 Commerce Park Drive, Suite 510
Reston, Virginia 20 191
T (703) 689-2100; F (703) 471-6496
Email: rvaughn@oconnorandvaughn.com
Counselfor NRS

                                       Certificate of Service

         I hereby certify that on the 191h day ofMarch 2019, I reviewed the Court' s CM/ECF system
and it reports that an electronic copy of the foregoing Response will be served electronically via the
Court's CM/ECF system on the following:

                               John D. Pels, Esq.
                               4845 Rugby Avenue, Third Floor
                               Bethesda, Maryland 20814
                               Counsel for Debtor

                               Kevin D. Judd, Esq.
                               601 Pennsylvania Ave. , N.W.
                               Suite 900-South Bldg.
                               Washington, DC 20004
                               Counsel for Debtor

                               Laura J. Margulies, Trustee
                               6205 Executive Blvd.
                               Rockville, MD 20852

                                                      /s/ Robert L. Vaughn, Jr .. pro hac vice
                                                      Robert L. Vaughn, Jr. , Va Bar No. 10633
                                                      Fitzgerald Lewis, Md. Bar No. 16912
                                                      11490 Commerce Park Drive, Suite 510
                                                      Reston, Virginia 20191
                                                      T (703) 689-2100; F (703) 471-6496
                                                      Email: rvaughn@oconnorandvaughn.com
                                                      Counsel for NRS


                                                  3
       ~hfV'Gt~fuuf/ J\)~~~~                 Case 18-00039 Doc 92 Filed 03/19/19 Page 4 of 5
                                         , 11 213 141 516171 819 110111112113114115116117118119120121122123124125126127128129130131
                                                                                                                                                    0111ce I



                                                                                                                                                  Forwarder
   Debtor's Name and Address
   Creditor's Name                                                                         Forwarder's Name

   Address                                                                                 Address
   Amount of Claim $ _ _ _ _ __                                                            Name of List                              Date Received

   Nature

   General Information, Suit, Calls Made, Promises, Etc.                                   Letters Written and Received
       I                                                                                      I
Date                                                                                   Date




                                                                         CASH ACCOUNT
                                 Folio   Amount Received   Amount Disbursed Folio   DATE                   To and for What           SUIT MEMORANDL
  DATE       From
                                                                                                                             Court
                                                                                                                             Summons Issued
                                                                                                                             Returnable
                                                                                                                             Adjournments


                                                                                                                             Trial


                                                                                                                             Jugmt. $             Costs$.
                                                                                                                             Transcript Recorded


                                                                                                                             Execution Issued
                                                                                                                             Returnable
                      ..                                                                                                     Supplementary



                                                                                                              t:A_           Final Di sposition
                                                     Case 18-00039           Doc 92      Filed 03/19/19    Page 5 of 5
A~~~J Qo\A~' N~~                            1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31
                                                                                                                                                           Off ice Numb er



                                                                                                                                                        For wa rde r's Numbut
   Debtor's Name and Address
   Creditor's Name                                                                               Forwarder's Name

   Address                                                                                       Address
   Amount of Claim $    ~0 (9fXY.rJ()                                                            Name of List                               Date Received

   Nature

   General Information , Suit , Calls Made, Promises , Etc .                                     Letters Written and Received
'ate                                                                                          Date




                                                                                                                                                                             ::I

                                                                              CASH ACCOUNT                                                                                    ,
             From                  Folio I Amount Received II Amount Disbursed I Folio    DATE                   To and for What            SUIT MEMORANDUM
 DATE
                                                                                                                                   Court ______________________

                                                                                                                                   Summons Issued - - - -- - -
                                                                                                                                   Returnabl e ___ _ __ _ _ __

                                                                                                                                   Adjournm ents


                                                                                                                                   Tri al
                                                                                                                                              '--


                                                                                                                                   Jugmt. $             Coo to Ill
                                                                                                                                   Transcrip t Rocord od


                                                                                                                                   Exec ut ion l ssuoct
                                                                                                                                   Roturn ob lo _ _ _ _ _ _ _....,...




                                                                                                                ~~
                                                                                                                                   Supplemen tary


                                                                                                                                    lnol Ol spooltlon
